DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/25/22.
Applicant’s election without traverse of Group I (claims 1-18 and 21-24) in the reply filed on 7/25/22 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 21-24 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-9 are directed to a system (i.e., a machine), claims 10, 12-18, 21, and 22 are directed to an apparatus (i.e., a machine), claim 11 is directed to an apparatus (i.e., a machine), and claims 23 & 24 are directed to a method (i.e., a process).  Accordingly, claims 1-18 and 21-24 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 23 includes limitations that recite at least one abstract idea.  Specifically, independent claim 23 recites:
23. A drug management method comprising: a step of putting and packaging, by a drug packing unit provided to one or more facilities, drugs to be taken in one dose according to prescription data in a packaging bag; a step of issuing, by a numbering device, unique identification information for uniquely specifying packaged drugs contained in the packaging bag, on a package basis;  45 a step of adding, by an information adding unit, the issued unique identification information to the packaging bag; and a step of uploading, by a communication unit, at least drug information of the packaged drugs contained in the packaging bag, in association with the unique identification information, to the cloud server, wherein the cloud server unitarily manages packaged drugs packaged by the one or more facilities, on a package basis.
The Examiner submits that the foregoing underlined limitations constitute “certain methods of organizing human activity” because putting and packaging drugs in a packaging bag, issuing unique identification information, adding the unique identification information to the bag, uploading information, and managing packaged drugs amount to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Note that in this case, a human is following rules/instructions for packaging drugs.
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claims 1, 10, 11, and 23, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a cloud server, units, apparatus, and device to perform the limitations, nothing in the claim elements precludes the steps from being certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the cloud server, units, apparatus, and device are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of issuing information, acquiring information, adding information, uploading information, and managing information) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 2-9, 12-18, 21, 22, and 24 are ultimately dependent from Claim(s) 1, 10, and 23 and include all the limitations of Claim(s) 1, 10, and 23. Therefore, claim(s) 2-9, 12-18, 21, 22, and 24 recite the same abstract idea. Claims 2-9, 12-18, 21, 22, and 24 describe further limitations regarding adding information, uploading information, managing information, confirming the drugs correspond to the prescription data, reading information, acquiring information, and a GS1 code. These are all just further describing the abstract idea recited in claims 1, 10, and 23, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 23 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to uploading information to the cloud server, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network, storing and retrieving information in memory, and electronic recordkeeping.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-18 and 21-24 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 13, 18, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the packaged drug" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite “the packaged drugs”.
Claims 6 and 18 are rejected for reciting conditional limitations (i.e., “when…”).  It is unclear what happens when the pharmacist does not confirm that the drugs are drugs corresponding to the prescription data.
Claim 11 is rejected for reciting unclear language. Note that the claim recites “A drug packaging apparatus…the drug packaging apparatus comprising: a drug packaging apparatus.” Examiner suggests deleting “a drug packaging apparatus” in the body of the claim.
Claim 11 recites the limitation "the cloud server configured to unitarily manage packaged drugs packaged by the one or more facilities on a package basis." in the last step of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 3, 6, 13, and 18 recite “drug information” in the last step of claim 1, line 3 of claim 3, line 5 of claim 6, line 3 of claim 13, and lines 3-4 of claim 18.  Examiner suggests amending the claims to recite “the drug information….”in order to clarify that the same “drug information” previously mentioned is being referred to.
Claims 23 and 24 recite the limitation "the cloud server" in lines 10 & 11 of claim 23 and lines 4 & 7 of claim 24.  There is insufficient antecedent basis for this limitation in the claims.
Claim 24 recites the limitation "wherein browsing of information… " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “information” is being referred to – is it drug information, unique identification information, or some other information? Furthermore, there is no previous mention of “browsing” in the claims.
Claims 2, 4, 5, and 7-9 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 15-18, 21, and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends (35 U.S.C. 112, fourth paragraph), or, in other words, that it shall not conceivably be infringed by anything which would not also infringe the basic claim.
Claims 9, 15, 17, and 21 are in improper dependent form. When, as here, an independent claim recites a particular system/apparatus, a dependent claim drawn to a server/bag/auditing apparatus is not a proper dependent claim, since the dependent claim (the server/bag/auditing apparatus) could conceivably be infringed by mere possession of the server/bag/auditing apparatus, thereby infringing the dependent claim (server/bag/auditing apparatus) without necessarily infringing the independent claim (the system/apparatus), in violation of the infringement test for proper dependency of claims.  See MPEP § 608.01(n)(III).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Objections
Claims 10 is objected to because of the following informalities:  change “unitarily manage packaged drugs” to “unitarily manage the packaged drugs”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…unit configured to” in claims 1, 5, 7, 10, 11, 17, and 24, “a drug packing unit…configured to” and “a numbering unit…configured to” in claim 1, and “device configured to” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9-15, 17, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogash et al. (US 2005/0240305 A1) in view of Trower et al. (US 2017/0065485 A1).
(A) Referring to claim 1, Bogash discloses a drug management system which unitarily manages packaged drugs packaged by one or more facilities, on a package basis, the drug management system comprising (abstract and para. 42 of Bogash):
a server configured to manage, in association with each other, unique identification information for uniquely specifying the packaged drugs on a package basis and drug information of the packaged drugs corresponding to at least the unique identification information (para. 42-45 of Bogash; Control software 35 programmed to constantly monitor for signals from both the clinical software 32 and delivery module 33 is installed on computer servers based at the control center 101.The control software 35 assigns a unique identifier 29, such as a serial number, to the medication carrier 26. The identifier 29 correlates the medication carrier 26 to the inventory of unit dose packages 27 contained therein and denotes the contents and location of each unit dose package 27.); 
a drug packing unit provided in the one or more facilities and configured to put and package drugs to be taken in one dose according to prescription data in a packaging carrier (para. 34, 10, 11, 60, and 86 of Bogash; The present system enables the healthcare practitioner to remotely deliver any unit dose package stored within the delivery apparatus to a patient, in non-consecutive fashion, without being limited by a predetermined sequence. In this way, medication dosage amounts can be instantaneously tailored to adapt to fluid medical conditions. Referring now to FIG. 12, an ejector assembly 55 is provided for releasing a prescribed unit dose/unit-of-issue therapy 27 to a patient at a predetermined time, in accordance with a drop command originating from the clinical software 32.); 
a numbering unit provided in the server or provided in the one or more facilities, and configured to issue the unique identification information (para. 43 & 44 of Bogash; assigns a unique identifier 29, such as a serial number, to the medication carrier 26.); 
an information adding unit configured to add the unique identification information issued by the numbering unit to the packaging carrier (para. 37 & 44 of Bogash; The carrier identifier 29 is reflected within one or more electronic codes which are printed onto a label and affixed to separate locations on the medication carrier 26. As shown in FIG. 21b, the medication carrier 26 may include 32 stalls arranged in four rows of eight stalls 28. In this arrangement, the carrier 26 stores medication for up to 30 calendar days and provides additional surfaces for affixing a label containing a unique electronic identifier 29.) and 
a communication unit configured to upload at least drug information of the packaged drug contained in the packaging carrier in association with the unique identification information, to the server (para. 60-62 and 70 of Bogash; The location of each unit dose package 27 and medication carrier 26 within the delivery module 33 is determined, in part, through the use of electronic identifier codes 29, 31 or other inventory code systems. The electronic codes 29, 31 imprinted on the medication carriers 26 and individual unit dose packages 27 are scanned by an electronic code reader 98 as each medication carrier 26 is loaded into the delivery module 33. The encoded information is transmitted to the control center 101 computer server, where it is associated with a stored database record by the control software 35.  The electronic code 29 contains identifying information, such as, for example, the serial number, lot number, and expiration date of an individual unit dose package 27.)
Bogash does not disclose that the carrier is a bag and that the server is a cloud server.
Trower discloses that the carrier is a bag (para. 5 & 20 of Trower) and that the server is a cloud server (para. 73 & 74 and Fig. 7 of Trower).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Trower within Bogash.  The motivation for doing so would have been for proper storage of the drugs (para. 5 of Trower) and to manage data (para. 74 of Trower). 
(B) Referring to claims 2 and 12, Bogash discloses wherein the information adding unit adds the unique identification information or a barcode indicating the unique identification information to the packaging carrier; or attaches to the packaging carrier, a label on which the unique identification information or the barcode indicating the unique identification information is added; or records the unique identification information on an electronic tag attached to the packaging carrier (para. 37, 44, and 45 of Bogash).  
Bogash does not disclose that the carrier is a bag.
Trower discloses that the carrier is a bag (para. 5 & 20 of Trower). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Trower within Bogash.  The motivation for doing so would have been for proper storage of the drugs (para. 5 of Trower).
(C) Referring to claims 3 and 13, Bogash discloses wherein the information adding unit further adds, among patient information, a drug administration time and drug information of the packaged drugs, at least the drug administration time to the packaging carrier (para. 33, 37, 42, and 54 of Bogash).  
Bogash does not disclose that the carrier is a bag.
Trower discloses that the carrier is a bag (para. 5 & 20 of Trower). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Trower within Bogash.  The motivation for doing so would have been for proper storage of the drugs (para. 5 of Trower).
(D) Referring to claim 4, Bogash discloses wherein the communication unit uploads information described in the prescription data in association with the unique identification information, to the server, and the server further manages the information described in the prescription data in association with the unique identification information (para. 70 & 71 of Bogash).  
Bogash does not disclose that the server is a cloud server.
Trower discloses that the server is a cloud server (para. 73 & 74 and Fig. 7 of Trower).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Trower within Bogash.  The motivation for doing so would have been to manage data (para. 74 of Trower). 
(E) Referring to claim 5, Bogash discloses an imaging unit configured to capture an image of the packaged drugs before or after the drugs are put and packaged in the packaging carrier: and a drug auditing unit configured to support a pharmacist to confirm whether the packaged drugs are drugs corresponding to the prescription data based on the image of the packaged drugs captured by the imaging unit (para. 88, 105, and 133 of Bogash).  
Bogash does not disclose that the carrier is a bag.
Trower discloses that the carrier is a bag (para. 5 & 20 of Trower). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Trower within Bogash.  The motivation for doing so would have been for proper storage of the drugs (para. 5 of Trower).
(F) Referring to claim 7, Bogash discloses further comprising: a client terminal configured to be capable of accessing the server, wherein the client terminal includes: an information reading unit configured to read the unique identification information added to the packaging carrier: and a drug information acquiring unit configured to acquire, from the server, at least the drug information of the packaged drugs contained in the packaging carrier, based on the unique identification information read by the information reading unit (para. 40-42, 70, and Figures 2 & 25a of Bogash).  
Bogash does not disclose that the carrier is a bag and that the server is a cloud server.
Trower discloses that the carrier is a bag (para. 5 & 20 of Trower) and that the server is a cloud server (para. 73 & 74 and Fig. 7 of Trower).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Trower within Bogash.  The motivation for doing so would have been for proper storage of the drugs (para. 5 of Trower) and to manage data (para. 74 of Trower). 
(G) Referring to claim 9, Bogash discloses A server constituting the drug management system according to claim 1 (para. 42 of Bogash).  
Bogash does not disclose that the server is a cloud server.
Trower discloses that the server is a cloud server (para. 73 & 74 and Fig. 7 of Trower).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Trower within Bogash.  The motivation for doing so would have been to manage data (para. 74 of Trower). 
(H) Referring to claim 10, Bogash discloses A drug packaging apparatus provided to one or more facilities, the drug packaging apparatus comprising (abstract and para. 42 of Bogash): 
a drug packing unit configured to put and package drugs to be taken in one dose according to prescription data in a packaging carrier (para. 34, 10, 11, 60, and 86 of Bogash; The present system enables the healthcare practitioner to remotely deliver any unit dose package stored within the delivery apparatus to a patient, in non-consecutive fashion, without being limited by a predetermined sequence. In this way, medication dosage amounts can be instantaneously tailored to adapt to fluid medical conditions. Referring now to FIG. 12, an ejector assembly 55 is provided for releasing a prescribed unit dose/unit-of-issue therapy 27 to a patient at a predetermined time, in accordance with a drop command originating from the clinical software 32.);  42
a unique identification information acquiring unit configured to acquire, from a numbering unit configured to issue unique identification information for uniquely specifying packaged drugs packaged by the one or more facilities on a package basis, the unique identification information (para. 43 & 44 of Bogash; assigns a unique identifier 29, such as a serial number, to the medication carrier 26.); 
an information adding unit configured to add the unique identification information acquired by the unique identification information acquiring unit to the packaging carrier (para. 37 & 44 of Bogash; The carrier identifier 29 is reflected within one or more electronic codes which are printed onto a label and affixed to separate locations on the medication carrier 26. As shown in FIG. 21b, the medication carrier 26 may include 32 stalls arranged in four rows of eight stalls 28. In this arrangement, the carrier 26 stores medication for up to 30 calendar days and provides additional surfaces for affixing a label containing a unique electronic identifier 29.); and 
a communication unit configured to upload at least drug information of the packaged drugs contained in the packaging carrier in association with the unique identification information, to a server configured to unitarily manage packaged drugs packaged by the one or more facilities on a package basis (para. 60-62 and 70 of Bogash; The location of each unit dose package 27 and medication carrier 26 within the delivery module 33 is determined, in part, through the use of electronic identifier codes 29, 31 or other inventory code systems. The electronic codes 29, 31 imprinted on the medication carriers 26 and individual unit dose packages 27 are scanned by an electronic code reader 98 as each medication carrier 26 is loaded into the delivery module 33. The encoded information is transmitted to the control center 101 computer server, where it is associated with a stored database record by the control software 35.  The electronic code 29 contains identifying information, such as, for example, the serial number, lot number, and expiration date of an individual unit dose package 27.).  
Bogash does not disclose that the carrier is a bag and that the server is a cloud server.
Trower discloses that the carrier is a bag (para. 5 & 20 of Trower) and that the server is a cloud server (para. 73 & 74 and Fig. 7 of Trower).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Trower within Bogash.  The motivation for doing so would have been for proper storage of the drugs (para. 5 of Trower) and to manage data (para. 74 of Trower). 
(I) Referring to claim 11, Bogash discloses A drug packaging apparatus provided to one or more facilities, the drug packaging apparatus comprising (abstract and para. 42 of Bogash): 
a drug packaging apparatus including a drug packing unit configured to put and package drugs to be taken in one dose according to prescription data in a packaging carrier (para. 34, 10, 11, 60, and 86 of Bogash; The present system enables the healthcare practitioner to remotely deliver any unit dose package stored within the delivery apparatus to a patient, in non-consecutive fashion, without being limited by a predetermined sequence. In this way, medication dosage amounts can be instantaneously tailored to adapt to fluid medical conditions. Referring now to FIG. 12, an ejector assembly 55 is provided for releasing a prescribed unit dose/unit-of-issue therapy 27 to a patient at a predetermined time, in accordance with a drop command originating from the clinical software 32.); and 
a numbering device configured to issue unique identification information for uniquely specifying packaged drugs packaged by the drug packaging apparatus, on a package basis, wherein at least one of the drug packaging apparatus and the numbering device includes (para. 43 & 44 of Bogash; assigns a unique identifier 29, such as a serial number, to the medication carrier 26.): 
an information adding unit configured to add to the packaged drugs packaged by the drug packaging apparatus, the unique identification information issued from the numbering device for the packaged drugs (para. 37 & 44 of Bogash; The carrier identifier 29 is reflected within one or more electronic codes which are printed onto a label and affixed to separate locations on the medication carrier 26. As shown in FIG. 21b, the medication carrier 26 may include 32 stalls arranged in four rows of eight stalls 28. In this arrangement, the carrier 26 stores medication for up to 30 calendar days and provides additional surfaces for affixing a label containing a unique electronic identifier 29.); 
a communication unit configured to upload at least drug information of the packaged drugs contained in the packaging carrier in association with the unique identification information, to the server configured to unitarily manage packaged drugs packaged by the one or more facilities on a package basis (para. 60-62 and 70 of Bogash; The location of each unit dose package 27 and medication carrier 26 within the delivery module 33 is determined, in part, through the use of electronic identifier codes 29, 31 or other inventory code systems. The electronic codes 29, 31 imprinted on the medication carriers 26 and individual unit dose packages 27 are scanned by an electronic code reader 98 as each medication carrier 26 is loaded into the delivery module 33. The encoded information is transmitted to the control center 101 computer server, where it is associated with a stored database record by the control software 35.  The electronic code 29 contains identifying information, such as, for example, the serial number, lot number, and expiration date of an individual unit dose package 27.).  
Bogash does not disclose that the carrier is a bag and that the server is a cloud server.
Trower discloses that the carrier is a bag (para. 5 & 20 of Trower) and that the server is a cloud server (para. 73 & 74 and Fig. 7 of Trower).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Trower within Bogash.  The motivation for doing so would have been for proper storage of the drugs (para. 5 of Trower) and to manage data (para. 74 of Trower). 
(J) Referring to claim 14, Bogash discloses wherein the communication unit uploads the prescription data in association with the unique identification information, to the server (para. 70 & 71 of Bogash).  
Bogash does not disclose that the server is a cloud server.
Trower discloses that the server is a cloud server (para. 73 & 74 and Fig. 7 of Trower).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Trower within Bogash.  The motivation for doing so would have been to manage data (para. 74 of Trower). 
(K) Referring to claim 15, Bogash discloses A packaging carrier which contains drugs to be taken in one dose packaged by the drug packaging apparatus according to claim 10, the packaging carrier to which at least the unique identification information is added (para. 42 of Bogash).  
Bogash does not disclose that the carrier is a bag.
Trower discloses that the carrier is a bag (para. 5 & 20 of Trower). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Trower within Bogash.  The motivation for doing so would have been for proper storage of the drugs (para. 5 of Trower).
(L) Referring to claim 17,  Bogash discloses A drug package auditing apparatus comprising: the drug packaging apparatus according to claim 10; an imaging unit configured to capture an image of the packaged drugs before or after the drugs are put and packaged in the packaging carrier; and a drug auditing unit configured to support a pharmacist to confirm whether the packaged drugs are drugs corresponding to the prescription data based on the image of the drugs captured by the imaging unit and the prescription data (para. 88, 133, 144, 115, 116 of Bogash).  
Bogash does not disclose that the carrier is a bag.
Trower discloses that the carrier is a bag (para. 5 & 20 of Trower). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Trower within Bogash.  The motivation for doing so would have been for proper storage of the drugs (para. 5 of Trower).
(M) Referring to claim 21, Bogash discloses A packaging carrier which contains drugs to be taken in one dose packaged by the drug package auditing apparatus according to claim 17, the packing carrier to which at least the unique identification information is added (para. 42 of Bogash).  
Bogash does not disclose that the carrier is a bag.
Trower discloses that the carrier is a bag (para. 5 & 20 of Trower). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Trower within Bogash.  The motivation for doing so would have been for proper storage of the drugs (para. 5 of Trower).
(N) Referring to claim 23, Bogash discloses A drug management method comprising (abstract and para. 42 of Bogash): 
a step of putting and packaging, by a drug packing unit provided to one or more facilities, drugs to be taken in one dose according to prescription data in a packaging bag (para. 34, 10, 11, 60, and 86 of Bogash; The present system enables the healthcare practitioner to remotely deliver any unit dose package stored within the delivery apparatus to a patient, in non-consecutive fashion, without being limited by a predetermined sequence. In this way, medication dosage amounts can be instantaneously tailored to adapt to fluid medical conditions. Referring now to FIG. 12, an ejector assembly 55 is provided for releasing a prescribed unit dose/unit-of-issue therapy 27 to a patient at a predetermined time, in accordance with a drop command originating from the clinical software 32.);; 
a step of issuing, by a numbering device, unique identification information for uniquely specifying packaged drugs contained in the packaging bag, on a package basis (para. 43 & 44 of Bogash; assigns a unique identifier 29, such as a serial number, to the medication carrier 26.);  
45a step of adding, by an information adding unit, the issued unique identification information to the packaging bag (para. 37 & 44 of Bogash; The carrier identifier 29 is reflected within one or more electronic codes which are printed onto a label and affixed to separate locations on the medication carrier 26. As shown in FIG. 21b, the medication carrier 26 may include 32 stalls arranged in four rows of eight stalls 28. In this arrangement, the carrier 26 stores medication for up to 30 calendar days and provides additional surfaces for affixing a label containing a unique electronic identifier 29.); and 
a step of uploading, by a communication unit, at least drug information of the packaged drugs contained in the packaging bag, in association with the unique identification information, to the cloud server, wherein the cloud server unitarily manages packaged drugs packaged by the one or more facilities, on a package basis (para. 60-62 and 70 of Bogash; The location of each unit dose package 27 and medication carrier 26 within the delivery module 33 is determined, in part, through the use of electronic identifier codes 29, 31 or other inventory code systems. The electronic codes 29, 31 imprinted on the medication carriers 26 and individual unit dose packages 27 are scanned by an electronic code reader 98 as each medication carrier 26 is loaded into the delivery module 33. The encoded information is transmitted to the control center 101 computer server, where it is associated with a stored database record by the control software 35.  The electronic code 29 contains identifying information, such as, for example, the serial number, lot number, and expiration date of an individual unit dose package 27.)
Bogash does not disclose that the carrier is a bag and that the server is a cloud server.
Trower discloses that the carrier is a bag (para. 5 & 20 of Trower) and that the server is a cloud server (para. 73 & 74 and Fig. 7 of Trower).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Trower within Bogash.  The motivation for doing so would have been for proper storage of the drugs (para. 5 of Trower) and to manage data (para. 74 of Trower). 


Claim(s) 8, 16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogash et al. (US 2005/0240305 A1) in view of Trower et al. (US 2017/0065485 A1), and further in view of Barry, III (US 2013/0222116 A1).
(A) Referring to claims 8, 16, and 22, Bogash and Trower do not disclose wherein the unique identification information is a GS 1 identification code.  
	Barry, III discloses wherein the unique identification information is a GS 1 identification code
(para. 53 of Barry, III).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Barry, III within Bogash and Trower. The motivation for doing so would have been to uniquely identify items (para. 53 of Barry, III).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686